DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iga et al. (WIPO Document No.: WO 2017/061608 A1).
For claim 1, Iga et al. disclose the claimed invention comprising: a laminated core (reference numeral 41) providing stator teeth (reference numeral 412) with respect to an air gap of the rotating electrical machine (see figures 1, 4, 5); and a stator winding (reference numeral 43) having a plurality of tooth windings (see figures 1, 4, 5), wherein a respective tooth winding of the plurality of tooth windings (reference numeral 43) is 
For claim 4, Iga et al. disclose the claimed invention comprising: a stator (reference numeral 22, figure 1); and a rotor (reference numeral 3) arranged rotatably with respect to the stator (see figure 1), wherein the stator comprises: a laminated core (reference numeral 41) providing stator teeth (reference numeral 412) with respect to an air gap of the rotating electrical machine (see figures 1, 4, 5); and a stator winding (reference numeral 43) having a plurality of tooth windings (see figures 1, 4, 5), wherein a respective tooth winding of the plurality of tooth windings (reference numeral 43) is arranged on a respective stator tooth of the stator teeth and has a respective first electrical conductor (reference numerals U11, V11, W11) arranged in a plurality of turns running around the respective stator tooth (see figure 5), wherein the respective tooth winding has a respective second electrical conductor (reference numerals U21, V21, W21) which is electrically insulated from the respective first electrical conductor and has a plurality of turns arranged in a manner running around the respective stator tooth (see .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iga et al. as applied to claims 1 and 4 above, and further in view of Nashiki et al. (US Patent Application Pub. No.: US 2012/0091940 A1).
For claim 2, Iga et al. disclose the claimed invention except for the respective first electrical conductor and the respective second electrical conductor being electrically connected in parallel.  Nashiki et al. disclose parallel connections for the electrical conductors (see paragraph [0183]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the parallel connection as disclosed by Nashiki et al. for the first and second electrical conductor of Iga et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iga et al. as applied to claim 1 above, and further in view of Crane (US Patent Application Pub. No.: US 2014/0062269 A1).
For claim 3, Iga et al. disclose the claimed invention except for at least one of the first and second electrical conductors being connected in series with a fuse element.  Crane discloses a series connection with a fuse element (see paragraph [0122]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the series connection with a fuse element as disclosed by Crane for the first and second electrical conductors of Iga et al. for predictably providing desirable configuration for facilitating failure protection for the device.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iga et al. as applied to claim 4 above, and further in view of Thornton (US Patent No.: 4450396).
For claim 5, Iga et al. disclose the claimed invention except for the rotating electrical machine being a synchronous machine.  Thornton discloses the electrical .  

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iga et al. (WIPO Document No.: WO 2017/061608 A1) in view of Meynrd et al. (US Patent Application Pub. No.: US 2011/0241591 A1).
For claim 7, Iga et al. disclose the claimed invention comprising: a rotating electrical machine (see figure 1) having a stator (reference numeral 22) and a rotor (reference numeral 3) arranged rotatably with respect to the stator (see figure 1), wherein the stator has: a laminated core (reference numeral 41) providing stator teeth (reference numeral 412) with respect to an air gap of the rotating electrical machine (see figures 1, 4, 5) formed between the stator and the rotor; and a stator winding (reference numeral 43) having a plurality of tooth windings (see figures 1, 4, 5) assigned to the respective phases of the multiphase electrical AC voltage, wherein a respective tooth winding of the plurality of tooth windings is arranged on a respective stator tooth of the stator teeth and has a respective first electrical conductor (reference numerals U11, V11, W11) arranged in a plurality of turns running around the respective stator tooth (see figure 5), wherein the respective tooth winding has a respective second electrical conductor (reference numerals U21, V21, W21) which is electrically insulated from the respective first electrical conductor and has a plurality of turns arranged in a manner 
Meynrd et al. disclose an inverter (reference numerals 36, 37, 38, see the Abstract) for the phase of the machine, and when applied to the phase modules of Iga et al. (see figure 2 of Iga et al., reference numerals 11, 12) this would disclose an inverter for providing a multiphase electrical AC voltage, wherein, in order to provide a respective phase of the multiphase electrical AC voltage, the inverter has, for each phase, at least one inverter unit assigned to the respective phase; wherein the inverter unit of a respective phase has a respective first phase module and a respective second phase module, which both provide a same respective electrical phase of the multiphase electrical AC voltage in an electrically isolated manner, and wherein the respective first electrical conductor is connected to the corresponding first phase module and the respective second electrical conductor is electrically connected to the corresponding second phase module.  

For claim 8, Iga et al. disclose the respective turns of the first and second electrical conductors (reference numerals U11, V11, W11, U21, V21, W21) of a respective tooth winding of the tooth windings being arranged in a bifilar manner (see US equivalent of Iga et al., US 2018/0287449 A1, paragraph [0106]).  

Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iga et al. in view of Meynrd et al. as applied to claims 7 and 8 above, and further in view of Thornton (US Patent No.: 4450396).
For claims 9 and 12, Iga et al. in view of Meynrd et al. disclose the claimed invention except for the rotating electrical machine being a synchronous machine.  Thornton discloses the electrical machine being a synchronous machine (see column 1, lines 52-59), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the synchronous machine as disclosed by Thornton for the machine of Iga et al. in view of Meynrd et al. for predictably providing a desirable configuration for facilitating the proper functioning of the device.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iga et al. in view of Meynrd et al. as applied to claim 7 above, and further in view of Nashiki et al. (US Patent Application Pub. No.: US 2012/0091940 A1).
For claim 10, Iga et al. in view of Meynrd et al. disclose the claimed invention except for the rotor being permanently excited rotor.  Nashiki et al. disclose permanent magnets for the rotor (see paragraph [0268]), i.e. permanently excited rotor, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the permanently excited rotor as disclosed by Nashiki et al. for the rotor of Iga et al. in view of Meynrd et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iga et al. in view of Meynrd et al. as applied to claims 7 and 8 above, and further in view of Suzuki (WIPO Document No.: WO 2012/052817 A1).
For claims 11 and 17, Iga et al. in view of Meynrd et al. disclose the claimed invention except for a monitoring unit being configured to monitor the respective first and second electrical conductors of the tooth windings with respect to an insulation fault between the respective first electrical conductor and the respective second electrical conductor.  Having a unit for monitoring faults in the conductor is known in the art as exhibited by Suzuki (reference numeral 50, see figure 6, also see paragraph [0053]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the monitoring unit as disclosed by Suzuki for the first and second electrical conductors of Iga et al. in view of Meynrd et al. for .  

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iga et al. in view of Meynrd et al. and Thornton as applied to claims 9 and 12 above, and further in view of Nashiki et al. (US Patent Application Pub. No.: US 2012/0091940 A1).
For claims 13 and 15, Iga et al. in view of Meynrd et al. and Thornton disclose the claimed invention except for the rotor being permanently excited rotor.  Nashiki et al. disclose permanent magnets for the rotor (see paragraph [0268]), i.e. permanently excited rotor, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the permanently excited rotor as disclosed by Nashiki et al. for the rotor of Iga et al. in view of Meynrd et al. and Thornton for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iga et al. in view of Meynrd et al., Thornton, and Nashiki et al. as applied to claims 13 and 15 above, and further in view of Suzuki (WIPO Document No.: WO 2012/052817 A1).
For claims 14 and 16, Iga et al. in view of Meynrd et al., Thornton, and Nashiki et al. disclose the claimed invention except for a monitoring unit being configured to monitor the respective first and second electrical conductors of the tooth windings with .  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iga et al. in view of Nashiki et al. as applied to claim 2 above, and further in view of Crane (US Patent Application Pub. No.: US 2014/0062269 A1).
For claim 18, Iga et al. in view of Nashiki et al. disclose the claimed invention except for at least one of the first and second electrical conductors being connected in series with a fuse element.  Crane discloses a series connection with a fuse element (see paragraph [0122]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the series connection with a fuse element as disclosed by Crane for the first and second electrical conductors of Iga et al. in view of Nashiki et al. for predictably providing desirable configuration for facilitating failure protection for the device.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iga et al. in view of Thornton as applied to claim 5 above, and further in view of Nashiki et al. (US Patent Application Pub. No.: US 2012/0091940 A1).
For claim 19, Iga et al. in view of Thornton disclose the claimed invention except for the rotor being permanently excited rotor.  Nashiki et al. disclose permanent magnets for the rotor (see paragraph [0268]), i.e. permanently excited rotor, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the permanently excited rotor as disclosed by Nashiki et al. for the rotor of Iga et al. in view of Thornton for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEX W MOK/Primary Examiner, Art Unit 2834